


Exhibit 10.16.3
 
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Bingham McCutchen LLP
One State Street
Hartford, Connecticut 06103
Attention: Frank A. Appicelli, Esq.
 

SPACE ABOVE LINE RESERVED FOR OFFICIAL RECORDER’S USE
 
DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING
 
By
 
MISSION WEST PROPERTIES, L.P.
as Grantor
 
to
 
First American Title Insurance Company
as Trustee
 
for the benefit of
 
HARTFORD LIFE INSURANCE COMPANY
and
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
collectively, as Beneficiary
 
THIS SECURITY INSTRUMENT IS ALSO A FIXTURE FILING UNDER SECTION 9502(b) OF THE
CALIFORNIA COMMERCIAL CODE
 

 
 

--------------------------------------------------------------------------------

 

Hartford Loan No. BHM0J5QN8
 
DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
 
This Deed of Trust, Security Agreement and Fixture Filing (this “Deed of Trust”)
is executed as of August 4, 2010 by MISSION WEST PROPERTIES, L.P., a Delaware
limited partnership (“Grantor”), whose address for notice hereunder is c/o
Mission West Properties, Inc., 10050 Bandley Drive, Cupertino, California 95014,
to FIRST AMERICAN TITLE INSURANCE COMPANY, Trustee (“Trustee”), whose address
for notice hereunder is 1737 North First Street, Suite 500, San Jose, California
95112, for the benefit of HARTFORD LIFE INSURANCE COMPANY and HARTFORD LIFE AND
ACCIDENT INSURANCE COMPANY, each a Connecticut corporation (collectively,
“Beneficiary”), whose address for notice hereunder is c/o Hartford Investment
Management Company, 55 Farmington Avenue, Hartford, Connecticut 06105.
 
ARTICLE 1.
 


 
DEFINITIONS
 
Section 1.1. Definitions.
 
(a) As used herein, the following terms shall have the following meanings:
 
“Borrower” means, collectively, Grantor and Mission West Properties, L.P. I.
 
“Collateral” means:  (a) the real property described in Exhibit A-1, Exhibit
A-2, Exhibit A-3 and Exhibit A-4, together with any greater estate therein as
hereafter may be acquired by Grantor (collectively, the “Land”); (b) all
buildings, structures and other improvements, now or at any time situated,
placed or constructed upon the Land (collectively, the “Improvements”); (c) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Grantor and now or hereafter attached to,
installed in or used in connection with any of the Collateral, and water, gas,
electrical, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements (collectively, the “Fixtures”); (d) all right,
title and interest of Grantor in and to all goods, accounts, general
intangibles, instruments, documents, chattel paper and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC, now owned or hereafter acquired by Grantor and now or
hereafter located at or used in connection with, arising from or otherwise
related to the Collateral or which may be used in or relating to the planning,
development, financing or operation of the Collateral (collectively, the
“Personal Property”), including insurance proceeds, contract rights, trademarks,
goodwill, trade names, licenses and/or franchise agreements, rights of Grantor
under leases of Fixtures or other personal property or equipment, inventory, all
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Grantor with
any Governmental Authorities, boards, corporations, providers of utility
services, public or private, including all refundable, returnable or
reimbursable tap fees, utility deposits, commitment fees and development costs,
furniture, furnishings, equipment, machinery, building materials, construction
materials, signage, computer equipment, leasehold improvements, devices,
interior
 
 
 

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
 improvements, appurtenances, electronic data processing equipment,
telecommunications equipment and other fixed assets, all Proceeds (as defined in
the UCC) thereof and all additions to, substitutions for, replacements of or
accessions to any of the foregoing items and all attachments, components, parts
(including spare parts) and accessories, whether installed thereon or affixed
thereto, all regardless of whether the same are located at the Property or are
located elsewhere (including in warehouses or other storage facilities or in the
possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation; (e) all
reserves, escrows or impounds required under the Loan Agreement and all deposit
accounts maintained by Grantor with respect to the Collateral; (f) all plans,
specifications, shop drawings and other technical descriptions prepared for
construction, repair or alteration of the Improvements, and all amendments and
modifications thereof (collectively, the “Plans”); (g) all leases, subleases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant a possessory interest in, or
right to use or occupy, all or any part of the Collateral (collectively, the
“Leases”); (h) all guaranties and other surety arrangements (written or oral,
now or at any time in effect) of, for or otherwise relating to any of the Leases
(collectively, the “Lease Guaranties”), together with any security and other
deposits now or hereafter given to secure, or otherwise relating to, the Leases
or the Lease Guaranties; (i) all minimum, percentage and other rentals paid or
payable by any tenant, licensee, concessionaire, occupant or other user of all
or any portion of the Collateral, whether pursuant to a Lease or otherwise
(collectively, “Tenants”), all amounts paid or payable by Tenants pursuant to
escalation or other adjustment provisions in their respective Leases or on
account of maintenance or service charges, taxes, assessments, insurance,
utilities, air conditioning and heating, and other administrative, management,
operating and leasing expenses for the Collateral, all awards hereafter made to
Grantor in any bankruptcy, insolvency or reorganization case or proceeding with
respect to any Lease or Lease Guaranty, and all royalties, issues, profits,
revenues, income, and other money and benefits paid or payable by Tenants or
arising in connection with any Lease or Lease Guaranty (collectively, the
“Rents”); (j) all other agreements (written or oral, now or at any time in
effect), including construction contracts, architects' agreements, engineers'
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, and leases, licenses, and occupancy agreements in favor of
Grantor as tenant, licensee, or occupant, and all permits, licenses, approvals,
certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Collateral (collectively, the “Property Agreements”); (k) all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, and all right, title
and interest, if any, of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Land or any part thereof, now existing or hereafter
arising; (l) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof; (m) all insurance policies, unearned
premiums therefor and proceeds from such policies insuring the Collateral now or
hereafter acquired by Grantor; (n) all mineral, water, oil and gas rights now or
hereafter acquired and relating to all or any part of the Collateral; and (o)
all of Grantor's right, title and interest in and to any awards, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any Governmental Authority pertaining to the Land, the Improvements, the
Fixtures or the Personal Property. As used in this Deed of Trust, the term
“Collateral” shall mean all or, where the context permits or requires, any
portion of the above or any interest therein.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Loan” means the loan in the aggregate principal amount of FORTY MILLION and
00/100 Dollars ($40,000,000.00) to be made by Beneficiary to Borrower pursuant
to the Loan Agreement and evidenced by the Note.
 
“Loan Documents” means:  (a) the Fixed Rate Term Loan Agreement of even date
herewith executed by Borrower and Beneficiary (the “Loan Agreement”); (b) the
Note; (c) the Carveout Indemnity Agreement of even date herewith executed by the
Carveout Indemnitor (as defined therein) in favor of Beneficiary; (d) this Deed
of Trust; (e) all other documents now or hereafter executed by Grantor,
Borrower, or any other person or entity to evidence or secure the payment or the
performance of the Obligations or otherwise executed in connection with the
documents described in the foregoing items (a) through (d); and (f) all
amendments, modifications, renewals, restatements, extensions, substitutions and
replacements of any of the foregoing items.
 
“Note” means, collectively, (i) the Promissory Note dated as of the Funding
Date, in the stated principal amount of $30,000,000.00, executed by Borrower and
payable to the order of Hartford Life Insurance Company, a Connecticut
corporation, and (ii) the Promissory Note dated as of the Funding Date, in the
stated principal amount of $10,000,000.00, executed by Borrower and payable to
the order of Hartford Life and Accident Insurance Company, a Connecticut
corporation; each of which matures on September 1, 2030.
 
“Obligations” means:  (a) all principal and all interest, fees, expenses,
charges, reimbursements, and other amounts due under or secured by the Loan
Documents; (b) all principal, interest and other amounts which may hereafter be
loaned by Beneficiary, its successors or assigns, to or for the benefit of
Borrower, Grantor or any other Borrower Party, when evidenced by a promissory
note or other instrument which, by its terms, is governed or secured by the Loan
Documents; and (c) all other indebtedness, obligations, covenants, and
liabilities, now or hereafter existing, of any kind of Borrower, Grantor or any
other Borrower Party to Beneficiary under documents which recite that they are
intended to be secured by this Deed of Trust.
 
“Permitted Encumbrances” means the outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of this Deed of Trust, together with the liens
and security interests in favor of Beneficiary created by the Loan Documents,
none of which, individually or in the aggregate, materially interferes with the
benefits of the security intended to be provided by this Deed of Trust,
materially and adversely affects the value of the Collateral, impairs the use or
operations of the Collateral or impairs Grantor's ability to pay its obligations
in a timely manner.
 
“Property” means the Land and the Improvements.
 
“UCC” means the Uniform Commercial Code of the State of California or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than the State of California, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Capitalized terms not otherwise defined in this Deed of Trust shall have the
meanings ascribed to such terms in the Loan Agreement.
 
Section 1.2. General Construction.  Unless otherwise noted, all “Article” and
“Section” references shall be to Articles or Sections of this Deed of
Trust.  All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise.  Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust.  Unless
otherwise specified, all meanings attributed to defined terms herein shall be
equally applicable to both the singular and plural forms of the terms so
defined.  All references to the Loan Documents shall mean such document as it is
constituted as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
 
ARTICLE 2.
 


 
GRANT
 
Section 2.1. Grant.  To secure the full and timely payment and performance of
the Obligations, Grantor GRANTS, BARGAINS, SELLS, and CONVEYS the Collateral to
Trustee (subject, however, to the Permitted Encumbrances), TO HAVE AND TO HOLD,
IN TRUST, WITH POWER OF SALE, and Grantor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Collateral
unto Trustee.
 
ARTICLE 3.
 


 
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
Grantor warrants, represents and covenants to Beneficiary as follows:
 
Section 3.1. Title to Collateral and Lien of this Instrument.  Grantor owns the
Collateral free and clear of any liens, claims or interests, except the
Permitted Encumbrances. This Deed of Trust creates valid, enforceable first
priority liens and security interests against the Collateral.
 
Section 3.2. First Lien Status.  Grantor shall preserve and protect the first
priority lien and security interest status of this Deed of Trust and the other
Loan Documents.  If any lien or security interest other than the Permitted
Encumbrances is asserted against the Collateral, Grantor shall promptly, and at
its expense, give Beneficiary a detailed written notice of such lien or security
interest (including origin, amount and such other information as Beneficiary may
request), and shall either (i) pay the underlying claim in full or take such
other action so as to cause it to be released, or (ii) contest the same in
compliance with the requirements of the Loan Agreement (including the
requirement of providing a bond or other security satisfactory to Beneficiary).
 
Section 3.3. Payment and Performance.  Grantor shall pay and perform the
Obligations in full when they are required to be performed.  Grantor hereby
irrevocably authorizes Beneficiary to apply any and all amounts received by
Beneficiary in repayment of
 
 
-4-

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
amounts due under the Loan Documents first to amounts which are not guaranteed
pursuant to the terms of any guaranty and then to amounts which are guaranteed
pursuant to the terms of any guaranty.  Grantor hereby waives any and all rights
it has or may have under Section 2822 of the California Civil Code which
provides that if a guarantor is “liable upon only a portion of an obligation and
the principal provides partial satisfaction of the obligation, the principal may
designate the portion of the obligation that is to be satisfied.”
 
Section 3.4. Replacement of Fixtures and Personal Property.  Grantor shall not,
without the prior written consent of Beneficiary (which may be granted or
withheld in Beneficiary’s sole and absolute discretion), permit any of the
Fixtures or Personal Property to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is obsolete and is replaced by an article of
equal or better suitability and value, owned by Grantor subject to the liens and
security interests of this Deed of Trust and the other Loan Documents, and free
and clear of any other lien or security interest except such as may be first
approved in writing by Beneficiary prior to acquisition by Grantor.
 
Section 3.5. Maintenance of Rights of Way, Easements and Licenses.  Grantor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements, and franchises necessary for the use of the
Collateral and will not, without the prior consent of Beneficiary (which may be
granted or withheld in Beneficiary’s sole and absolute discretion), consent to
any public restriction (including any zoning ordinance) or private restriction
as to the use of the Collateral.  Grantor shall comply with all restrictive
covenants affecting the Collateral, and all Legal Requirements, including zoning
ordinances, environmental laws and other public or private restrictions as to
the use of the Collateral.
 
Section 3.6. Inspection.  Grantor shall permit Beneficiary and/or Trustee, and
their agents, representatives and employees, upon reasonable prior notice to
Grantor, to inspect the Collateral and conduct such environmental and
engineering studies as Beneficiary may require, provided that such inspections
and studies shall not materially interfere with the use and operation of the
Collateral.  The costs relating to such activities shall be paid by Beneficiary
unless (i) Beneficiary has a good faith basis for suspecting that Grantor is not
in material compliance with its warranties, covenants and agreements relating to
the physical condition of the Collateral and/or compliance with laws (including
environmental laws), (ii) the examination of such books and records reveals that
financial information submitted to Beneficiary by Grantor or anyone on behalf of
Grantor is materially inaccurate, or (iii) an Event of Default exists (or is
discovered as a result of any such inspection or review), in which case the
reasonable third party fees and expenses relating to such activities shall be
paid by Grantor within the Demand Period.
 
Section 3.7. Other Covenants.  All of the covenants in the Loan Agreement are
incorporated herein by reference and, together with covenants in this Article 3
shall be covenants running with the Property.  The covenants set forth in the
Loan Agreement include, among other provisions:  (a) the prohibition against the
further sale, transfer or encumbering of any of the Collateral, (b) the
obligation to pay when due all taxes on the Collateral or assessed against
Beneficiary with respect to the Loan, (c) the right of Beneficiary to inspect
the Collateral, (d) the obligation to keep the Collateral insured in accordance
with the Loan Agreement, (e) the obligation to comply with all legal
requirements (including environmental laws), (f) the
 
 
-5-

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
obligation to maintain the Collateral in good condition, and promptly repair any
damage or casualty, and (g) except as otherwise permitted under the Loan
Agreement, the obligation of Grantor to obtain Beneficiary's written consent
prior to entering into, modifying or taking other actions with respect to
Leases.
 
Section 3.8. Condemnation Awards and Insurance Proceeds.
 
(a) Condemnation Awards.  Grantor assigns to Beneficiary all awards and
compensation for any condemnation or other taking, or any purchase in lieu
thereof, and authorizes Beneficiary to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor, subject to
the terms of the Loan Agreement.
 
(b) Insurance Proceeds.  Grantor assigns to Beneficiary all proceeds of any
insurance policies insuring against loss or damage to the Collateral.  Grantor
authorizes Beneficiary to collect and receive such proceeds, to give proper
receipts and acquittances therefor, and authorizes and directs the issuer of
each of such insurance policies to make payment for all such losses directly to
Beneficiary, instead of to Grantor and Beneficiary jointly, subject to the terms
of the Loan Agreement.
 
ARTICLE 4.
 


 
DEFAULT AND FORECLOSURE
 
Section 4.1. Remedies.  If an Event of Default exists, Beneficiary may, at
Beneficiary's election and by or through Trustee or otherwise, exercise any or
all of the following rights, remedies and recourses:
 
(a) Acceleration.  Declare the Obligations to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable and, immediately upon the occurrence of an Event of
Default, interest shall accrue on the outstanding principal balance of the Note
at the Default Rate.
 
(b) Entry on Collateral.  Enter the Collateral and take exclusive possession
thereof and of all books, records and accounts relating thereto.  If Grantor
remains in possession of the Collateral after an Event of Default and without
Beneficiary's written consent  (to be issued or withheld in Beneficiary’s sole
and absolute discretion), Beneficiary may invoke any legal remedies to
dispossess Grantor.
 
(c) Operation of Collateral.  Hold, lease, develop, manage, operate or otherwise
use the Collateral upon such terms and conditions as Beneficiary may deem
reasonable under the circumstances (including making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Beneficiary deems necessary or desirable), and apply all Rents and other amounts
collected by Beneficiary or, as applicable, Trustee in connection therewith in
accordance with the provisions of Section 4.7.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(d) Foreclosure and Sale.  To the greatest extent permitted by law, sell or
offer for sale the Collateral in such portions, order and parcels as Beneficiary
may determine, with or without having first taken possession of same, to the
highest bidder for cash at public auction.  Such sale shall be made in
accordance with the laws of the State of California relating to the sale of real
estate or by Article 9 of the UCC relating to the sale of collateral after
default by a debtor (as such laws now exist or may be hereafter amended or
succeeded), or by any other present or subsequent articles or enactments
relating to same. With respect to any notices required or permitted under the
UCC, Grantor agrees that five (5) days' prior written notice shall be deemed
commercially reasonable.  At any such sale (i) whether made under the power
herein contained, the UCC, any other legal requirement or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Trustee to be physically present at or to have constructive
possession of the Collateral (Grantor shall deliver to Trustee any portion of
the Collateral not actually or constructively possessed by Trustee immediately
upon demand by Trustee), and the title to and right of possession of any such
property shall pass to the purchaser thereof as completely as if Trustee had
been actually present and delivered to purchaser at such sale, (ii) each
instrument of conveyance executed by Trustee shall contain a general warranty of
title binding upon Grantor, (iii) each recital contained in any instrument of
conveyance made by Trustee shall conclusively establish the truth and accuracy
of the matters recited therein, including nonpayment of the Obligations,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law, and appointment of any successor Trustee hereunder, (iv) any
prerequisites to the validity of such sale shall be conclusively presumed to
have been performed, (v) the receipt of Trustee or other party making the sale
shall be a sufficient discharge to the purchaser or purchasers for its or their
purchase money and no such purchaser or purchasers, or its or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof, and (vi) to the fullest extent
permitted by law, Grantor shall be completely and irrevocably divested of all of
its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Grantor, and
against all other persons claiming or to claim the property sold or any part
thereof, by, through or under Grantor.  Beneficiary may be a purchaser at such
sale and if Beneficiary is the highest bidder, may credit the portion of the
purchase price that would be distributed to Beneficiary against the Obligations
in lieu of paying cash.  Any proceeds of any such sale or disposition shall not
cure any Event of Default or reinstate any Obligation for purposes of 2924c of
the California Civil Code.
 
(e) Receiver.  Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Collateral for the repayment of the
Obligations, the appointment of a receiver of the Collateral, and Grantor
irrevocably consents to such appointment.  Any such receiver shall have all the
usual powers and duties of receivers in similar cases, including the full power
to rent, maintain and otherwise operate the Collateral upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 4.7.
 
(f) Other.  Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity (including an action
for specific
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
performance of any covenant contained in the Loan Documents, or a judgment on
the Note either before, during or after any proceeding to enforce this Deed of
Trust).
 
Section 4.2. Separate Sales.  The Collateral may be sold in one or more parcels
and in such manner and order as Trustee, in its sole and absolute discretion,
may elect; and the right of sale arising out of any Event of Default shall not
be exhausted by any one or more sales.
 
Section 4.3. Remedies Cumulative, Concurrent and Nonexclusive.  Beneficiary
shall have all rights, remedies and recourses granted hereunder and in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be cumulative and concurrent, (b) may be pursued separately, successively
or concurrently against Grantor or others obligated under the Note and the other
Loan Documents, or against the Collateral, or against any one or more of them,
at the sole discretion of Beneficiary, (c) may be exercised as often as occasion
therefor shall arise, and the exercise or failure to exercise any of them shall
not be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No action by
Beneficiary or Trustee in the enforcement of any rights, remedies or recourses
hereunder, under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.  To the extent permitted by law, Grantor
hereby waives and releases all procedural errors, defects and imperfections in
any proceedings instituted by Trustee or Beneficiary under the terms of this
Deed of Trust, the Note and the other Loan Documents.
 
Section 4.4. Release of and Resort to Collateral.  Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Collateral, any part of the
Collateral without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests created in or
evidenced by the Loan Documents or their stature as a first and prior lien and
security interest in and to the Collateral.  For payment of the Obligations,
Beneficiary may resort to any other security in such order and manner as
Beneficiary may elect.
 
Section 4.5. Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Beneficiary’s or, as applicable, Trustee's election to
exercise or its actual exercise of any right, remedy or recourse provided for
under the Loan Documents or at law or in equity, and (c) any right to a
marshalling of assets (including any rights provided by California Civil Code
Sections 2899 and 3433) or a sale in inverse order of alienation.
 
Section 4.6. Discontinuance of Proceedings.  If Beneficiary shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Beneficiary
shall have the unqualified right to do so and, in such an event, Grantor and
Beneficiary shall be restored to their former positions with respect to the
Obligations, the Loan Documents, the Collateral and otherwise, and the rights,
remedies, recourses and powers of Beneficiary shall continue as if the
 
 
-8-

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.
 
Section 4.7. Application of Proceeds.  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, operating, insuring, leasing,
management, operation or other use of the Collateral, shall be applied by
Beneficiary or Trustee (or the receiver, if one is appointed) in the following
order unless otherwise required by applicable law:
 
(a) to the payment of the costs and expenses of taking possession of the
Collateral and of holding, using, leasing, repairing, improving and selling the
same, including (1) trustee's and receiver's fees and expenses, (2) court costs,
(3) attorneys' and accountants' fees and expenses, (4) costs of advertisement,
and (5) the payment of all ground rent, real estate taxes and assessments,
except any taxes, assessments, or other charges subject to which the Collateral
shall have been sold;
 
(b) to the payment of all amounts (including interest at the Default Rate),
other than the unpaid principal balance of the Note and accrued but unpaid
interest, which may be due to Beneficiary under the Loan Documents;
 
(c) to the payment and performance of the remainder of the Obligations in such
manner and order of preference as Beneficiary in its sole discretion may
determine; and
 
(d) the balance, if any, to the payment of the persons legally entitled thereto.
 
Section 4.8. Occupancy After Foreclosure.  The purchaser at any sale pursuant to
Section 4.1(d) shall become the legal owner of the Collateral.  All occupants of
the Collateral shall, at the option of such purchaser, become tenants of the
purchaser at the sale and shall deliver possession thereof immediately to the
purchaser upon demand.  It shall not be necessary for the purchaser at said sale
to bring any action for possession of the Collateral other than the statutory
action of forcible detainer in any court having jurisdiction over the
Collateral.
 
Section 4.9. Additional Advances and Disbursements; Costs of Enforcement.
 
(a) If Grantor shall fail, refuse or neglect to make any payment or perform any
act required by the Loan Documents and such failure constitutes an Event of
Default, then without notice to or demand upon Grantor or any other Person, and
without waiving or releasing any other right, remedy or recourse Beneficiary may
have because of such Event of Default, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, provided that any such action by or on behalf of
Beneficiary of such non-performance or breach shall not be deemed to cure any
such Event of Default.  All sums advanced and expenses incurred at any time by
Beneficiary under this Section 4.9, or otherwise under this Deed of Trust or any
of the other Loan Documents or applicable law, shall be payable within the
Demand Period, and shall bear interest from the expiration of the Demand Period
to and including the date of reimbursement, computed at the Default Rate, and
all such sums, together with interest thereon, shall be secured by this Deed of
Trust.
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
 
(b) Prior to the expiration of the applicable Demand Period, Grantor shall pay,
or at Beneficiary’s option, reimburse Beneficiary and Trustee for, all expenses
(including reasonable attorneys' fees and expenses) of or incidental to the
perfection and enforcement of this Deed of Trust and the other Loan Documents,
or the enforcement, compromise or settlement of the Obligations or any claim
under this Deed of Trust and the other Loan Documents, or for defending or
asserting the rights and claims of Beneficiary in respect thereof, by litigation
or otherwise.  Such expenses shall include reasonable expenses (including the
reasonable fees and expenses of legal counsel for Beneficiary) incurred in
connection with (i) the preservation and enforcement of Beneficiary's liens and
security interests under this Deed of Trust, (ii) the protection, exercise or
enforcement of Beneficiary's rights with respect to the Property including
Beneficiary's rights to (1) collect or take possession of the Property and the
proceeds thereof, (2) hold the Property, (3) prepare the Property for sale or
other disposition and (4) sell or otherwise dispose of the Property, and (iii)
the assertion, protection, exercise or enforcement of Beneficiary's rights in
any proceeding under the United States Bankruptcy Code, including the
preparation, filing and prosecution of (1) proofs of claim, (2) motions for
relief from the automatic stay, (3) motions for adequate protection, and (4)
complaints, answers and other pleadings in adversary proceedings by or against
Beneficiary or relating in any way to the Property.  The duties and obligations
of Beneficiary under this Section 4.9(b) are in addition to, and not in lieu of,
Beneficiary’s duties and obligations under Section 9.5 of the Loan Agreement.
 
Section 4.10. No Mortgagee-in-Possession.  Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Leases and Rents under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Beneficiary or Trustee to be deemed or construed to be a
mortgagee-in-possession of the Collateral, to obligate Beneficiary or Trustee to
lease the Collateral or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.
 
ARTICLE 5.
 


 
ASSIGNMENT OF LEASES AND RENTS
 
Section 5.1. Assignment.  Grantor acknowledges and confirms that it has executed
and delivered to Beneficiary an Assignment of Leases and Rents of even date (the
“Assignment of Leases and Rents”), intending that such instrument create a
present, absolute assignment to Beneficiary of, among other things, the Leases,
Lease Guaranties and Rents.  Without limiting the intended benefits or the
remedies provided under the Assignment of Leases and Rents, Grantor hereby
assigns to Beneficiary, as further security for the Obligations, the Leases,
Lease Guaranties and Rents.  Upon the occurrence of any Event of Default,
Beneficiary shall be entitled to exercise any or all of the remedies provided in
the Assignment of Leases and Rents and in Article 4 hereof, including the right
to have a receiver appointed.  If any conflict or inconsistency exists between
the assignment of Leases, Lease Guaranties and Rents in this Deed of Trust and
the absolute assignment of Leases, Lease Guaranties and Rents in the Assignment
of Leases and Rents, the terms of the Assignment of Leases and Rents shall
control.
 
Section 5.2. No Merger of Estates.  So long as any part of the Obligations
remain unpaid and undischarged, the fee and leasehold estates to the Collateral
shall not merge,
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
 but shall remain separate and distinct, notwithstanding the union of such
estates either in Grantor, Beneficiary, any lessee or any third party by
purchase or otherwise.
 
ARTICLE 6.
 


 
SECURITY AGREEMENT
 
Section 6.1. Security Agreement.  This Deed of Trust shall constitute a security
agreement under Article 9 of the UCC in each applicable jurisdiction with
respect to the Personal Property, which shall be deemed to include any and all
fixtures and personal property included in the description of the Personal
Property, now owned or hereafter acquired by Grantor, which might otherwise be
deemed “personal property” and all accessions thereto and the proceeds
thereof.  Grantor has granted and does hereby grant Beneficiary a security
interest in the Personal Property and in all additions and accessions thereto,
renewals and replacements thereof and all substitutions therefor and proceeds
thereof for the purpose of securing all Obligations now or hereafter secured by
this Deed of Trust. The following provisions relate to such security interest:
 
(a) The Personal Property includes all now existing or hereafter acquired or
arising equipment, inventory, accounts, chattel paper, instruments, documents,
deposit accounts, investment property, letter-of-credit rights, commercial tort
claims, supporting obligations and general intangibles now or hereafter used or
procured for use in the Collateral or otherwise relating to the Collateral.  If
Grantor shall at any time acquire a commercial tort claim relating to the
Collateral, Grantor shall promptly notify Beneficiary in a writing signed by
Grantor of the brief details thereof and grant to Beneficiary a security
interest therein and in the proceeds thereof.
 
(b) Grantor hereby irrevocably authorizes Beneficiary at any time and from time
to time to file in any filing office in any UCC jurisdiction any initial
financing statements and amendments thereto that (a) indicate the collateral as
“all assets used or procured for use or otherwise relating to” the Collateral or
words of similar effect, or as being of equal or lesser scope or in greater
detail, and to indicate the Collateral as defined, or in a manner consistent
with the term as defined, in this Deed of Trust and (b) contain any other
information required by part 5 of Article 9 of the UCC of any such filing office
for the sufficiency or filing office acceptance of any initial financing
statement or amendment, including whether Grantor is an organization, the type
of organization and any organizational identification number issued to
Grantor.  Grantor agrees to provide any such information to Beneficiary promptly
upon request.  Grantor also ratifies its authorization for Beneficiary to have
filed in any filing office in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.  Grantor
shall pay to Beneficiary, from time to time, within the Demand Period, any and
all costs and expenses incurred by Beneficiary in connection with the filing of
any such initial financing statements and amendments, including attorneys’ fees
and all disbursements.  Such costs and expenses shall bear interest at the
Default Rate from the expiration of the Demand Period until the date repaid by
Grantor, and such costs and expenses, together with such interest, shall be part
of the Obligations and shall be secured by this Deed of Trust.
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
 
(c) Grantor shall any time and from time to time take such steps as Beneficiary
may reasonably request for Beneficiary to obtain “control” of any Personal
Property for which control is a permitted or required method to perfect, or to
insure priority of, the security interest in such Personal Property granted
herein.
 
(d) Upon the occurrence of an Event of Default, Beneficiary shall have the
rights and remedies of a secured party under the UCC as well as all other rights
and remedies available at law or in equity or under this Deed of Trust.
 
(e) It is intended by Grantor and Beneficiary that this Deed of Trust be
effective as a financing statement filed with the applicable real estate records
as a fixture filing covering the Collateral.  A description of the Land which
relates to the Personal Property is set forth in Exhibit A attached
hereto.  Grantor is the record owner of the Land.  Grantor is a Delaware limited
partnership with an organizational identification number, issued by the
Secretary of State of the State of Delaware, of 2500587.
 
(f) Terms defined in the UCC and not otherwise defined in this Deed of Trust
shall have the same meanings in this Article as are set forth in the UCC.  In
the event that a term is used in Article 9 of the UCC and also in another
Article of the UCC, the term used in this Article is that used in Article
9.  The term “control,” as used in this Article, has the meaning given in
Sections 9-104, 9-105, 9-106 or 9-107 of Article 9, as applicable.
 
ARTICLE 7.
 


 
CONCERNING THE TRUSTEE
 
Section 7.1. Certain Rights.  With the approval of Beneficiary, Trustee shall
have the right to select, employ and consult with legal counsel.  Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine.  Trustee shall be entitled to
reimbursement for actual, reasonable expenses incurred by Trustee in the
performance of Trustee’s duties.  Grantor shall, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and indemnify,
defend and save Trustee harmless against, all liability and reasonable expenses
which may be incurred by Trustee in the performance of Trustee’s duties,
including those arising from the joint, concurrent, or comparative negligence of
Trustee; however, Grantor shall not be liable under such indemnification to the
extent such liability or expenses result solely from Trustee's gross negligence
or willful misconduct hereunder. Grantor's obligations under this Section 7.1
shall not be reduced or impaired by principles of comparative or contributory
negligence.
 
Section 7.2. Retention of Money.  All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by law), and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
 
Section 7.3. Successor Trustees.  If Trustee or any successor Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers and duties of Trustee.  Such appointment may be executed by any
authorized agent of Beneficiary, and as so executed, such appointment shall be
conclusively presumed to be executed with authority, valid and sufficient,
without further proof of any action.
 
Section 7.4. Perfection of Appointment.  Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such successor Trustee such
estates, rights, powers and duties, then, upon request by such Trustee, all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.
 
Section 7.5. Trustee Liability.  In no event or circumstance shall Trustee or
any substitute Trustee hereunder be personally liable under or as a result of
this Deed of Trust, either as a result of any action by Trustee (or any
substitute Trustee) in the exercise of the powers hereby granted or otherwise.
 
ARTICLE 8.
 


 
MISCELLANEOUS
 
Section 8.1. Notices.  Any notice required or permitted to be given under this
Deed of Trust shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving
party.  All such communications shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth on the first page of
this Deed of Trust.  Any communication so addressed and mailed shall be deemed
to be given on the earliest of (a) when actually delivered, (b) on the first
Business Day after deposit with an overnight air courier service, if such
deposit is timely and appropriate in accordance with the requirements of such
courier service for next business day delivery, or (c) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by,
Beneficiary, Trustee or Grantor, as the case may be.  Any party may designate a
change of address by written notice to the other by giving at least ten (10)
days prior written notice of such change of address.
 
Section 8.2. Covenants Running with the Property.  All Obligations contained in
this Deed of Trust are intended by Grantor, Beneficiary  and Trustee to be, and
shall be construed as, covenants running with the Property.  As used herein,
“Grantor” shall refer to the party named in the first paragraph of this Deed of
Trust and to any subsequent owner of all or any portion of the Property (without
in any way implying that Beneficiary has or will consent to any such conveyance
or transfer of the Property).  All persons or entities who may have or acquire
an interest in the Property shall be deemed to have notice of, and be bound by,
the terms of the Loan Agreement and the other Loan Documents; however, no such
party shall be entitled
 
 
-13-

--------------------------------------------------------------------------------

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
to any rights thereunder without the prior written consent of Beneficiary (which
may be issued or withheld in Beneficiary’s sole and absolute discretion).
 
Section 8.3. Attorney-in-Fact.  Grantor hereby irrevocably appoints Beneficiary
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Beneficiary deems appropriate to
protect Beneficiary's interest, if Grantor shall fail to do so within ten (10)
days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personal Property, and
Fixtures in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary's security interests
and rights in or to any of the Collateral, and (d) upon the occurrence of an
Event of Default, to perform any obligation of Grantor hereunder or under any of
the other Loan Documents; however: (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Obligations and shall bear interest at the Default Rate from the expiration
of the applicable Demand Period until paid by Grantor; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 8.3.
 
Section 8.4. Successors and Assigns.  This Deed of Trust shall be binding upon
and inure to the benefit of Beneficiary, Trustee and Grantor and their
respective successors and assigns provided that Grantor shall not, without the
prior written consent of Beneficiary (which may be granted or withheld in
Beneficiary’s sole and absolute discretion), assign any rights, duties or
obligations hereunder.
 
Section 8.5. No Waiver.  Any failure by Trustee or Beneficiary to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be deemed to be a waiver of same, and Trustee or Beneficiary
shall have the right at any time to insist upon strict performance of all of
such terms, provisions and conditions.
 
Section 8.6. Subrogation.  To the extent proceeds of the Note have been used to
extinguish, extend or renew any indebtedness against the Collateral, then
Beneficiary shall be subrogated to all of the rights, liens and interests
existing against the Collateral and held by the holder of such indebtedness and
such former rights, liens and interests, if any, are not waived, but are
continued in full force and effect in favor of Beneficiary.
 
Section 8.7. Loan Agreement.  If any conflict or inconsistency exists between
this Deed of Trust and the Loan Agreement, the Loan Agreement shall govern.
 
Section 8.8. Release or Reconveyance.  Upon the full, final and indefeasible
payment and performance of the Obligations, Beneficiary, at Grantor's expense,
shall release the liens and security interests created by this Deed of Trust or
reconvey the Collateral to Grantor.
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
Section 8.9. Waiver of Stay, Moratorium and Similar Rights.  Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Beneficiary.
 
Section 8.10. Limitation on Liability.  Grantor's liability hereunder is subject
to the limitation on liability provisions of Article 10 of the Loan Agreement.
 
Section 8.11. Obligations of Grantor, Joint and Several.  If more than one
person or entity has executed this Deed of Trust as “Grantor,” the obligations
of all such persons or entities hereunder shall be joint and several.
 
Section 8.12. Governing Law.  This Deed of Trust shall be governed by the laws
of the State of California.
 
Section 8.13. Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.
 
Section 8.14. Entire Agreement.  This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Beneficiary and Grantor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.
 
 
[Remainder of this page intentionally left blank]

  -15-
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Deed of Trust has been executed by Grantor and is
effective as of the day and year first above written.
 
MISSION WEST PROPERTIES, L.P.,
a Delaware limited partnership


By:          Mission West Properties, Inc.
a Maryland corporation
its general partner




By:           /s/ Raymond V.
Marino                                                      
Name:  Raymond V. Marino
Title:  President & COO
 



[Signature Page to Deed of Trust]
 
 
 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT
   
File No:
STATE OF
California
)SS
 
APN No:
COUNTY OF
 
)
 
On
 
before me,
 
, Notary Public, personally appeared
     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
         
This area for official notarial seal.
       
OPTIONAL SECTION
CAPACITY CLAIMED BY SIGNER
 
Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the documents.
     
INDIVIDUAL
     
CORPORATE OFFICER(S) TITLE(S)
     
PARTNER(S)
 
LIMITED
 
GENERAL
     
ATTORNEY-IN-FACT
     
TRUSTEE(S)
     
GUARDIAN/CONSERVATOR
     
OTHER
 
SIGNER IS REPRESENTING:
     
Name of Person or Entity
 
Name of Person or Entity
         
OPTIONAL SECTION
 
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.
 
THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW
 
TITLE OR TYPE OF DOCUMENT:
     
NUMBER OF PAGES
 
DATE OF DOCUMENT
     
SIGNER(S) OTHER THAN NAMED ABOVE
   
Reproduced by First American Title Insurance Company National Commercial
Services 11/2007
 




[Acknowledgment Page to Deed of Trust]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Legal Description


5830, 5850, 5870 Hellyer Ave., San Jose, CA
 
Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:


 
ALL OF PARCEL A AS DESCRIBED IN THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
SEPTEMBER 29, 1999 UNDER RECORDER'S SERIES NO. 15000706, SANTA CLARA COUNTY,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 


 
ALL OF PARCEL A AS DESCRIBED IN THAT CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED
JUNE 22, 1998 UNDER RECORDER'S SERIES NO. 14246279, SANTA CLARA COUNTY, BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
ALL THAT REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA CLARA,
STATE OF CALIFORNIA, BEING A PORTION OF LOT 12 AS SHOWN UPON THAT CERTAIN MAP
FILED FOR RECORD IN BOOK "H" OF MAPS AT PAGE 147, SANTA CLARA COUNTY RECORDS,
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTHEASTERLY RIGHT OF WAY LINE OF HELLYER AVENUE AT
THE MOST WESTERLY CORNER OF PARCEL 12 AS SHOW UPON THE RECORD OF SURVEY FILED IN
BOOK 636 OF MAPS AT PAGES 11 THROUGH 22, SANTA CLARA COUNTY RECORDS;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 12 NORTH 44°23'57" EAST 604.28
FEET TO THE SOUTHWESTERLY RIGHT-OF-WAY LINE OF SILVER CREEK VALLEY ROAD, AS SAID
ROAD IS SHOWN ON SAID RECORD OF SURVEY FILED IN BOOK 636 OF MAPS OF AT PAGE 11,
SANTA CLARA COUNTY RECORDS;
THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING TWO (2) COURSES:
SOUTH 45°00'34" EAST 8.22 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT;
ALONG SAID CURVE HAVING A RADIUS OF 548.00 FEET, THROUGH A CENTRAL ANGLE OF
36°11'38", AN ARC DISTANCE OF 346.17 FEET TO THE SOUTHEASTERLY LINE OF SAID LOT
12;
THENCE ALONG SAID SOUTHEASTERLY LINE SOUTH 44°28'22" WEST 486.78 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE TO THE RIGHT, TO WHICH POINT A RADIAL LINE
BEARS SOUTH 39°05'24" WEST, SAID POINT BEING ON SAID NORTHEASTERLY RIGHT OF WAY
LINE OF HELLYER AVENUE, AS SHOWN ON SAID RECORD OF
 
Exhibit A-1-1
 

--------------------------------------------------------------------------------

 
 
SURVEY;
THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING TWO(2) COURSES:
NORTHWESTERLY ALONG SAID CURVE HAVING A RADIUS OF 1996.18 FEET, THROUGH A
CENTRAL ANGLE OF 5°24'06", AN ARC DISTANCE OF 188.20 FEET;
NORTH 45°30'30" WEST 142.16 FEET TO THE POINT OF BEGINNING.
 


 
AND, IN ADDITION THERETO, THE FOLLOWING AREA:
 


 
A PORTION OF LOT 13 AS SHOWN ON THAT CERTAIN MAP FILED IN BOOK "H" OF MAPS AT
PAGE 147, SANTA CLARA COUNTY RECORDS, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTHEASTERLY RIGHT OF WAY LINE OF HELLYER AVENUE AT
THE MOST WESTERLY CORNER OF PARCEL 13 AS SHOWN UPON THE RECORD OF SURVEY FILED
IN BOOK 636 OF MAPS AT PAGES 11 THROUGH 22, SANTA CLARA COUNTY RECORDS;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 13 NORTH 44°29'58" EAST 607.14
FEET TO THE SOUTHWESTERLY RIGHT OF WAY LINE OF SILVER CREEK VALLEY ROAD, AS
SHOWN ON SAID RECORD OF SURVEY FILED IN BOOK 636 OF MAPS AT PAGE 11, SANTA CLARA
COUNTY RECORDS.
THENCE ALONG SAID RIGHT-OF-WAY LINE SOUTH 45°00'34" EAST 328.87 FEET TO THE
SOUTHEASTERLY LINE OF SAID LOT 13;
THENCE ALONG LAST SAID LINE SOUTH 44°23'57" WEST 604.28 FEET TO SAID
NORTHEASTERLY LINE OF HELLYER AVENUE;
THENCE ALONG SAID RIGHT-OF-WAY LINE NORTH 45°30'30" WEST 329.92 FEET TO THE
POINT OF BEGINNING.
 


 
AND, IN ADDITION THERETO, THE FOLLOWING AREA:
 


 
A PORTION OF PARCEL "A" AS SHOWN UPON THAT CERTAIN MAP FILED IN BOOK 371 OF
MAPS, AT PAGE 29, SANTA CLARA COUNTY RECORDS, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTHEASTERLY RIGHT OF WAY LINE OF HELLYER AVENUE AT
THE MOST WESTERLY CORNER OF THAT PARCEL SHOWN AS "THE LANDS OF HELEN E. RYAN"
UPON THE RECORD OF SURVEY FILED IN BOOK 636 OF MAPS AT PAGES 11 THROUGH 22,
SANTA CLARA COUNTY RECORDS;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL "A" NORTH 44°28'22" EAST
486.78 FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO THE RIGHT, TO WHICH POINT
A RADIAL LINE BEARS NORTH 81°11'04" EAST, SAID POINT BEING ON THE SOUTHWESTERLY
RIGHT OF WAY LINE OF SILVER CREEK VALLEY ROAD, AS SHOWN ON SAID RECORD OF SURVEY
FILED IN BOOK 636
 
Exhibit A-1-2
 

--------------------------------------------------------------------------------

 
 
OF MAPS AT PAGE 11, SANTA CLARA COUNTY RECORDS;
THENCE ALONG SAID RIGHT OF WAY LINE THE FOLLOWING THREE (3) COURSES:
SOUTHEASTERLY ALONG SAID CURVE HAVING A RADIUS OF 548.00 FEET, THROUGH A CENTRAL
ANGLE OF 44°04'10", AN ARC DISTANCE OF 421.50 FEET;
SOUTH 35°15'13" WEST 15.81 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE
RIGHT;
ALONG SAID CURVE HAVING A RADIUS OF 88.00 FEET, THROUGH A CENTRAL ANGLE OF
90°00'31", AN ARC DISTANCE OF 138.24 FEET TO SAID RIGHT OF WAY LINE OF HELLYER
AVENUE;
THENCE ALONG SAID RIGHT OF WAY LINE THE FOLLOWING TWO (2) COURSES:
NORTH 54°44'16" WEST 10.98 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE
RIGHT;
ALONG SAID CURVE HAVING A RADIUS OF 1996.18 FEET, THROUGH A CENTRAL ANGLE OF
3°49'40", AN ARC DISTANCE OF 133.36 FEET TO THE POINT OF BEGINNING.
 


 
EXCEPTING THEREFROM THE FOLLOWING AREA:
 


 
ALL OF PARCEL A-1 AS DESCRIBED IN THAT CERTAIN LOT LINE ADJUSTMENT PERMIT
RECORDED SEPTEMBER 29, 1999 UNDER RECORDER'S SERIES NO. 15000706, SANTA CLARA
COUNTY, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, BEING A PORTION OF PARCEL A AS DESCRIBED IN THAT
CERTAIN LOT LINE ADJUSTMENT PERMIT RECORDED JUNE 22, 1998 UNDER RECORDER'S
SERIES NO. 14246279, SANTA CLARA COUNTY, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHWESTERLY LINE OF SAID PARCEL A WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF HELLYER AVENUE AS SAID AVENUE IS SHOWN ON
THAT CERTAIN RECORD OF SURVEY FILED IN BOOK 525 OF MAPS AT PAGES 52 THROUGH 59,
SANTA CLARA COUNTY RECORDS;
THENCE ALONG SAID NORTHWESTERLY LINE OF SAID PARCEL A, NORTH 44°29'56" EAST,
607.14 FEET TO THE SOUTHWESTERLY RIGHT OF WAY LINE OF SILVER CREEK VALLEY ROAD
AS SAID ROAD IS SHOWN ON THE RECORD OF SURVEY FILED IN BOOK 636 OF MAPS AT PAGES
11 THROUGH 22, SANTA CLARA COUNTY RECORDS;
THENCE ALONG SAID SOUTHWESTERLY RIGHT OF WAY LINE SOUTH 45°00'34" EAST, 95.00
FEET;
THENCE SOUTH 44°29'58" WEST, 606.32 FEET TO SAID NORTHEASTERLY RIGHT OF WAY OF
HELLYER AVENUE;
 
Exhibit A-1-3
 

--------------------------------------------------------------------------------

 
 
 
 
THENCE ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE NORTH 45°30'30" WEST, 95.00
FEET TO THE POINT OF BEGINNING.
 
APN:  679-02-016
 





Exhibit A-1-4


 
 

--------------------------------------------------------------------------------

 

Exhibit A-2


Legal Description


5750 Hellyer Ave., San Jose, CA
 
Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
 
PARCEL ONE:
 
PARCEL 3, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD ON NOVEMBER 19,
2009 IN BOOK 834 OF MAPS, AT PAGES 34 AND 35, SANTA CLARA COUNTY RECORDS.
 
PARCEL TWO:
 
AN EASEMENT FOR STORM DRAIN PURPOSES AS MORE PARTICULARLY DESCRIBED IN THAT
CERTAIN DOCUMENT RECORDED DECEMBER 19, 2008 AS DOCUMENT NO. 20072892 OF OFFICIAL
RECORDS, SANTA CLARA COUNTY.
 
APN:  679-02-017 and 679-02-019





Exhibit A-2-1


 
 

--------------------------------------------------------------------------------

 

Exhibit A-3


Legal Description


5970 Optical Court, San Jose, CA


Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:\


 
PARCEL ONE:
 
PARCEL 3A AS SHOWN ON THAT CERTAIN PARCEL MAP FILED IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON DECEMBER 11, 2008,
IN BOOK 829 OF MAPS AT PAGES 8-11.
 
RESERVING THEREFROM A PRIVATE EASEMENT FOR STORM DRAINAGE PURPOSES OVER THAT
PORTION OF SAID PARCEL 3A SHOWN AS "10' P.S.D.E." (PRIVATE STORM DRAINAGE
EASEMENT) FOR THE BENEFIT OF PARCEL 3 OF SAID PARCEL MAP.
 
ALSO RESERVING THEREFROM A PRIVATE EASEMENT FOR TELEPHONE AND ELECTRICAL
PURPOSES OVER THAT PORTION OF SAID PARCEL 3A SHOWN AS "PR.U.E." (PRIVATE UTILITY
EASEMENT) FOR THE BENEFIT OF PARCEL 3 OF SAID PARCEL MAP.
 
PARCEL TWO:
 
A NON-EXCLUSIVE EASEMENT, APPURTENANT TO THE ABOVE SHOWN PARCEL ONE, FOR
INGRESS, EGRESS, UTILITIES, AND OVERLAND RELEASE OF STORM WATER OVER A PRIVATE
STREET (OPTICAL COURT) AS SHOWN ON SAID PARCEL MAP AND AS CREATED BY THAT
CERTAIN GRANT DEED RECORDED FEBRUARY 22, 2001 AS DOCUMENT NO. 15567589 AND
RE-RECORDED MARCH 22, 2001 AS DOCUMENT NO. 15602149 BOTH OF OFFICIAL RECORDS,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE ANGLE POINT IN THE NORTHWESTERLY LINE OF LOT 4, ALSO BEING THE
ANGLE POINT IN THE CENTERLINE OF PIERCY ROAD, 40 FEET WIDE, AS SAID LOT AND ROAD
ARE SHOWN UPON THAT CERTAIN MAP ENTITLED, "MAP OF THE E. M. PIERCY SUBDIVISION
NO. 1" WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF THE
COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON NOVEMBER 27, 1906 IN BOOK "L" OF
MAPS AT PAGE 51; THENCE WEST 193.82 FEET ALONG SAID CENTERLINE TO
 
Exhibit A-3-1
 

--------------------------------------------------------------------------------

 
 
THE TRUE POINT OF BEGINNING; THENCE SOUTH 0°01'44" WEST 298.09 FEET; THENCE
SOUTHEASTERLY ALONG A TANGENT CURVE TO THE LEFT WITH A RADIUS OF 170.00 FEET
THROUGH A CENTRAL ANGLE OF 45°01'41" FOR AN ARC DISTANCE OF 133.60 FEET; THENCE
SOUTH 44°59'58" EAST 273.57 FEET; THENCE SOUTHERLY ALONG A TANGENT CURVE TO THE
RIGHT WITH A RADIUS OF 30.00 FEET THROUGH A CENTRAL ANGLE OF 51°19'04" FOR AN
ARC DISTANCE OF 26.87 FEET; THENCE ALONG A REVERSE CURVE TO THE LEFT WITH A
RADIUS OF 50.00 FEET THROUGH A CENTRAL ANGLE OF 282°38'08" FOR AN ARC DISTANCE
OF 246.65 FEET; THENCE ALONG A REVERSE CURVE TO THE RIGHT WITH A RADIUS OF 30.00
FEET THROUGH A CENTRAL ANGLE OF 51°19'04" FOR AN ARC DISTANCE OF 26.87 FEET;
THENCE NORTH 44°59'58" WEST 273.57 FEET; THENCE NORTHWESTERLY ALONG A TANGENT
CURVE TO THE RIGHT WITH A RADIUS OF 130.00 FEET THROUGH A CENTRAL ANGLE OF
45°01'41" FOR AN ARC DISTANCE OF 102.17 FEET; THENCE NORTH 0°01'44" EAST 298.11
FEET TO A POINT ON SAID CENTERLINE OF PIERCY STREET; THENCE WEST 40.00 FEET
ALONG SAID CENTERLINE TO THE TRUE POINT OF BEGINNING.
 
EXCEPTING THEREFROM ALL THAT PORTION LYING WITHIN THE BOUNDS OF THE ABOVE SHOWN
PARCEL ONE.
 
PARCEL THREE:
 
A NON-BUILDABLE EASEMENT APPURTENANT TO AND FOR THE BENEFIT OF THE ABOVE SHOWN
PARCEL ONE, AS CREATED BY SAID PARCEL MAP OVER THAT PORTION OF PARCEL 3 OF SAID
MAP DESIGNATED AS "60' WIDE NON-BUILDABLE EASEMENT".
 
PARCEL FOUR:
 
A NON-EXCLUSIVE PRIVATE EASEMENT FOR STORM DRAINAGE PURPOSES OVER THAT PORTION
OF PARCEL 3 SHOWN ON SAID PARCEL MAP AS "10' P.S.D.E." (PRIVATE STORM DRAINAGE
EASEMENT), APPURTENANT TO THE ABOVE SHOWN PARCEL ONE.
 
PARCEL FIVE:
 
A NON-EXCLUSIVE PRIVATE EASEMENT FOR WATER LINE PURPOSES OVER THAT PORTION OF
PARCEL 3 OF SAID PARCEL MAP SHOWN AS "15' P.W.L.E." (PRIVATE WATER LINE
EASEMENT), APPURTENANT TO THE ABOVE SHOWN PARCEL ONE.
 
APN:  678-07-042



Exhibit A-3-2


 
 

--------------------------------------------------------------------------------

 

Exhibit A-4


Legal Description


255 Caspian Drive, Sunnyvale, CA


Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:


 
PARCEL ONE:
 
LOT 1, AS SHOWN ON THAT CERTAIN MAP FIELD IN THE OFFICE OF THE RECORDER OF THE
COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON FEBRUARY 25, 1992 IN BOOK 634 OF
MAPS, PAGES 30 AND 31.
 
PARCEL TWO:
 
A NON-EXCLUSIVE 15 FOOT WIDE INGRESS AND EGRESS EASEMENT OVER THAT CERTAIN STRIP
OF LAND OF LOT 2, DESIGNATED AS "PROPOSED NON-EXCLUSIVE 15' INGRESS AND EGRESS
EASEMENT", FOR THE BENEFIT OF LOT 1, AS SAID EASEMENT AND LOT ARE SHOWN ON THAT
CERTAIN PARCEL MAP RECORDED FEBRUARY 25. 1992 IN BOOK 634 OF MAPS, PAGES 30 AND
31.
 
APN:  110-33-038





Exhibit A-4-1


 
 

--------------------------------------------------------------------------------

 
